ARMED SERVICES BOARD OF CONTRACT APPEALS

  Matter of --                                   )
                                                 )
  Kaiyuh Services, LLC                           ) ASBCA No. FY22-01
                                                 )
  Under Contract No. W9128F-17-C-0024            )

  APPEARANCE FOR THE APPELLANT:                     Reinhard B. Mueller
                                                     Senior Vice President

  APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Stacy K. Birkel, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Omaha

                                 ORDER OF DISMISSAL

         As a result of Alternative Disputes Resolution proceedings held on August 25,
  2022, the dispute has been settled. The matter is dismissed with prejudice.

         Dated: September 13, 2022




                                               DAVID B. STINSON
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. FY22-01, Matter of Kaiyuh Services,
LLC, rendered in conformance with the Board’s Charter.

      Dated: September 13, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals